ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Richmond C. Odom, the findings and recommendation of the hearing committee, and the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Richmond C. Odom, Louisiana Bar Roll number 17339, be and he hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana